Citation Nr: 0735878	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for residuals of 
rupture of the left ear drum.

4.  Entitlement to service connection for disability of the 
low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the RO.  By that 
decision, the RO, in pertinent part, granted service 
connection for left ear hearing loss, assigned a zero percent 
(noncompensable) evaluation therefor, and denied service 
connection for right ear hearing loss, rupture of the left 
ear drum, disability of the low back, and tinnitus.

This case was previously before the Board in December 2006.  
The Board granted service connection for tinnitus.  The 
remaining issues on appeal were remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran does not have a right ear hearing disability.

2.  The veteran does not have a disability attributable to 
rupture of the left ear drum.

3.  The veteran was noted to have a herniation of the L4-L5 
intervertebral disc at the time of his entry into service; 
any chronic or permanent increase in severity during service 
was due to the natural progress of the disease.

4.  The veteran has level I auditory acuity in his left ear.


CONCLUSIONS OF LAW

1.  The veteran does not have a right ear hearing disability 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2007).

2.  The veteran does not have a disability of the left ear 
drum that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).

3.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2007).

4.  The criteria for the assignment of an initial compensable 
rating for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5103, 5013A, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.1, 
4.7, 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for right 
ear hearing loss, residuals of rupture of the left ear drum, 
and disability of the low back.  He believes that his right 
ear hearing difficulties can be attributed to noise exposure 
in service and contends that preexisting disabilities of his 
left ear drum (perforation) and low back (herniated disc) 
were aggravated by service.

The veteran also contends that the zero percent 
(noncompensable) rating currently assigned for his left ear 
hearing loss is inadequate.  He says that he has trouble 
hearing conversational speech.



I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the veteran in January 2003, March 2003, and January 2007, 
the AOJ informed the veteran of the information and evidence 
required to substantiate his claims.  He was notified of his 
and VA's respective duties for obtaining the information and 
evidence, and he was asked to send any pertinent evidence in 
his possession.  He was also informed of the manner in which 
disability ratings and effective dates are assigned for 
awards of disability benefits.  Although the totality of the 
required notice was not provided until after the veteran's 
claim was initially adjudicated, the claim was subsequently 
re-adjudicated in a May 2007 supplemental statement of the 
case, thereby correcting any defect in the timing of the 
notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have records of post-service VA 
medical treatment.  He has been afforded multiple 
examinations in connection with the current appeal, and he 
has not identified and/or provided completed releases for any 
additional evidence that exists and can be procured.  No 
further development action is required.

II.  The Merits of the Veteran's Claims

A.  Service Connection for Right Ear Hearing Loss, Residuals 
of Rupture of the Left Ear Drum, and Disability of the Low 
Back

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999). 

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for right ear hearing loss.  The veteran has 
undergone two VA audiometric examinations in connection with 
the present appeal; one in January 2003 and one in March 
2007.  On the earlier examination, he had puretone thresholds 
of 10, 5, 10, 20, and 25 decibels in his right ear at 500, 
1000, 2000, 3000, and 4000 hertz, respectively, and a right 
ear speech discrimination score of 96 percent.  On the later 
examination, he had puretone thresholds of 15, 15, 15, 20, 
and 35 decibels in his right ear at 500, 1000, 2000, 3000, 
and 4000 hertz, respectively, and a speech discrimination 
score of 94 percent.  Under VA regulation, impaired hearing 
is considered a "disability" only if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; or if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  Neither the data from 
the aforementioned examinations, nor any of the other data of 
record, shows that the veteran currently has, or has ever 
had, a right ear hearing disability as defined by VA 
regulation.  Without competent evidence of a current 
disability, the claim for service connection must be denied.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), 
cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
residuals of rupture of the left ear drum.  Although the 
veteran believes that he suffers from current disability 
(i.e., drainage) due to a pre-service perforation of his left 
ear drum, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical causation.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  As a result, his opinion in that regard cannot 
be afforded any probative weight.  The report of a January 
2003 VA audiometric examination shows that the results of 
tympanometry suggested that a prior perforation was healed.  
Similar findings were noted on subsequent examination in 
March 2007.  On physical evaluation by a physician in March 
2007, the perforation was noted to be healed with no visible 
perforation, cholesteatoma, or granulation tissue.  Following 
examination of the veteran, and review of the claims file, 
the examiner opined that the veteran's ear drainage was due 
to otitis externa and not the prior perforation of the left 
tympanic membrane.  That opinion is uncontradicted by the 
other competent evidence of record.  Because the competent 
and probative evidence demonstrates that veteran does not 
have a current perforation of the left ear drum, or residuals 
thereof, the claim for service connection must be denied.  
See Gilpin and Degmetich, supra.

The Board finds, further, that the preponderance of the 
evidence is against the veteran's claim for service 
connection for disability of the low back.  The veteran was 
noted to have a herniation of the L4-L5 intervertebral disc 
at the time of his entry into service.  Therefore, the 
presumption of soundness does not apply.  See 38 U.S.C.A. 
§ 1111 (West 2002) (providing that wartime veterans are 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, "except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment . . . ."); 38 C.F.R. 
§ 3.304(b) (2007) (to the same effect).

Under the law, if a disorder noted at the time of a veteran's 
examination, acceptance, and enrollment into service 
undergoes a chronic or permanent increase in severity during 
service, it is presumed that the disability was aggravated by 
service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2007).  The presumption may be rebutted only by 
clear and unmistakable evidence demonstrating that the 
increase was due to the natural progress of the condition.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2007).

In the present case, is not entirely clear whether the 
veteran's preexisting low back disability underwent a chronic 
or permanent increase in severity during service.  The 
veteran complained of, and/or was seen for, low back problems 
on several occasions during service, to include in May 1970, 
April 1971, and September 1971.  In October 1971, however, 
when he was examined for service separation, he reported no 
complaints relative to his back and no abnormalities were 
then identified.  Nevertheless, a VA examiner has since 
opined, based on an examination of the veteran and a review 
of the claims file, that-although it is not entirely clear 
from the evidence-it is "as likely as not that [the 
preexisting disability] underwent a chronic or permanent 
increase in severity dur[ing] service."  See VA Spine 
Examination dated in April 2007.  Accordingly, and resolving 
any reasonable doubt in the veteran's favor, the Board 
accepts the proposition that the disability increased in 
severity during service, and that the presumption of 
aggravation is therefore applicable.  38 C.F.R. § 3.102 
(2007).

The Board finds, however, that the presumption of aggravation 
has been rebutted.  In April 2007, the veteran was examined 
for the specific purpose of obtaining an opinion relative to 
the etiology of his low back disability.  After examining the 
veteran, and reviewing the claims file, the examiner 
concluded that "it is clear and unmistakable th[]at the 
increa[s]e in severity during service was due to [the] 
natural progress of the condition . . . ."  That opinion is 
uncontraverted.  The Board finds, therefore, that the 
presumption of aggravation has been rebutted.  The claim for 
service connection must be denied.

B.  Evaluation of Left Ear Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Hearing loss is normally rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2007).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a mechanical application of the rating schedule).

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to these 
alternative methodologies apply only when the examiner 
certifies that use of the speech discrimination test is not 
appropriate; when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more; or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. §§ 4.85(c), 4.86 
(2007).

Generally speaking, if impaired hearing is service connected 
in only one ear, the non-service-connected ear is assigned a 
designation of Roman numeral I for purposes of determining 
the percentage evaluation from Table VII.  However, effective 
from December 6, 2002, if an appellant has hearing impairment 
in one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability, and hearing 
impairment as a result of non-service-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, VA will pay compensation as if both ears were service 
connected.  See 38 U.S.C.A. § 1160(a)(3) (West Supp. 2007); 
Compensation for Certain Cases of Bilateral Deafness, 69 Fed. 
Reg. 48,148 (Aug. 9, 2004) (codified at 38 C.F.R. 
§ 3.383(a)(3)).

In the present case, the record shows that the veteran 
underwent a VA audiometric examination in January 2003, in 
connection with the current claim.  Testing at that time 
revealed puretone thresholds of 0, 10, 15, and 40 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 16.25.)  
Additionally, he had a left ear speech discrimination score 
of 96 percent.  Under 38 C.F.R. § 4.85 and Table VI, these 
results correspond to level I acuity for the left ear.  
Because the veteran's right ear hearing impairment does not 
satisfy the provisions of 38 C.F.R. § 3.385 (see discussion, 
supra), the acuity in that ear must also be considered level 
I.  Under Table VII, those results warrant no more than a 
zero percent rating.

The veteran underwent another VA audiometric examination in 
March 2007.  Testing at that time revealed puretone 
thresholds of 10, 10, 25, and 45 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  (The 
average of these thresholds is 22.5.)  Additionally, he had a 
left ear speech discrimination score of 94 percent.  Under 
38 C.F.R. § 4.85 and Table VI, these results correspond to 
level I acuity for the left ear.  As noted above, the 
veteran's right ear hearing impairment must also be 
considered level I.  Under Table VII, these results likewise 
warrant no more than a zero percent rating.  It is the 
Board's conclusion, therefore, that the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable rating for left ear hearing loss.

In arriving at this conclusion, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's left ear hearing disability has never been more 
than noncompensably disabling since the time that he filed 
the underlying claim for service connection.  None of the 
audiological data supports the assignment of a rating in 
excess of the currently assigned evaluation.  Nor does the 
evidence demonstrate that the veteran has an "exceptional" 
pattern of hearing impairment, as defined in 38 C.F.R. § 4.86 
(2007).  The preponderance of the evidence is against his 
claim, and a "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with left ear hearing loss, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.


ORDER

The claim for service connection for right ear hearing loss 
is denied.

The claim for service connection for residuals of rupture of 
the left ear drum is denied.

The claim for service connection for disability of the low 
back is denied.

The claim for an initial compensable rating for left ear 
hearing loss is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


